904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re CONVERTIBLE ROWING EXERCISER PATENT LITIGATION.
Misc. No. 268.
United States Court of Appeals, Federal Circuit.
April 4, 1990.

Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
Ajay Enterprises Corporation, et al. petition for permission to appeal the October 2, 1989 order of the United States District Court for the District of Delaware certified for immediate appeal pursuant to 28 U.S.C. Sec. 1292(b), (c).  Diversified Products, Corp., et al. oppose the petition.  Ajay moves for leave to file a reply.


2
By way of background, in an earlier International Trade Commission proceeding, the ITC determined that there was no 19 U.S.C. Sec. 1337 violation on the ground that Diversified's patent was invalid.  This court affirmed the no violation determination.


3
In this multi-district litigation, Ajay and others moved for summary judgment of patent invalidity on the grounds of issue and claim preclusion.  The district court denied the motion for summary judgment, certified its order of denial for immediate appeal, and stayed the district court action.


4
Pursuant to 28 U.S.C. Sec. 1292, this court has the discretion to grant or deny petitions for permission to appeal.  Here, we determine to deny the petition.

IT IS ORDERED THAT:

5
(1) Ajay's petition is denied.


6
(2) Ajay's motion for leave to file a reply is denied.